


Exhibit 10.16




TRADEMARK LICENSE AGREEMENT


This Agreement made this 19 day of August, 2002, by and between Voila Bakeries,
Inc., a New York corporation, having offices and a place of business at 65
Porter Avenue, Brooklyn, New York 11237 (hereinafter “Bakeries”) and Agrilink
Foods, Inc., a New York corporation, having offices and a place of business at
90 Linden Place, Rochester, New York 14625 (Hereinafter “Agrilink”).


WITNESSETH


WHEREAS, Bakeries is the owner of the common law trademark of VOILA! For bakery
products and the U.S. Trademark Registration No 1,281,798 for VOILA BAKERIES,
INC., registered June 12, 1984, (hereinafter the “Trademark Registration”); and


WHEREAS, Agrilink has used and desires to use the trademark of VOILA! in
connection with certain specific food products other than bakery products.


NOW, THEREFORE, in consideration of: (1) $50,000 fee, (2) reimbursement of
Bakeries’ legal expenses related to this matter in an amount not greater than
$6,000, (3) the premises and covenants herein contained and (4) other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1. Definitions


a) “Bakery Products’’ means all traditional bakery products, including bakery
products that contain vegetables and or meat.


b) “Trademark” means VOILA! and any other words or devices confusingly similar
thereto.


c) “Agrilink Application” means U.S. Trademark Application, Serial No.
75/401,271, filed December 8, 1997.


d) “Agrilink Products” means all products containing both meat and vegetable
items sold together as a meal under one UPC code.


2. Grant of Rights


a) “Agrilink” shall have the perpetual, paid-up exclusive right to use the
Trademark on all retail Agrilink Products other than Bakery Products.


b) “Bakeries” shall continue to have the exclusive right to use the trademarks
for all products other than Agrilink Products.


    



--------------------------------------------------------------------------------




3.     The scope of this Agreement is the United States, its territories and
possessions.


4.     All rights granted under this Agreement are irrevocable and fully paid
and shall be in effect for as long as both parties continue to use the
Trademark. In the event that either party abandons the Trademark as such term is
defined in the Trademark Act, then all of that party’s rights as recognized
hereunder shall vest in the other party and the abandoning party agrees to
execute such documents as may be requested by the other party to accomplish such
vesting.


5.     Agrilink agrees to maintain the quality of products it sells under the
Trademark at or above the level of similar products presently sold by Agrilink
under the Trademark. Agrilink will provide Bakeries with samples of products
sold under the Trademark or packaging therefore upon request. Agrilink further
agrees to only use the Trademark in accordance with good trademark practice and
will not take actions that would diminish the value of the Trademark.


6.     Agrilink may assign its rights and obligations under this Agreement to an
affiliated company or as part of the sale of the portion of the business of
Agrilink to which the Trademark pertains, so long as the purchaser is willing to
agree to be bound by the terms of this Agreement.


7.     At such time as the trademark is registered for products sold by
Agrilink, Agrilink may use the registration symbol in association with the mark.
Agrilink shall not be required to identify Bakeries in connection with any use
of the Trademark.


8.     Agrilink will amend the Agrilink Application to allege use of the mark in
commerce and at such time that the amendment is accepted, Agrilink will assign
the Agrilink Application and Agrilink’s goodwill associated with the Trademark
to Bakeries. Agrilink shall prosecute the Agrilink Application to registration
at its discretion and at its expense.


9.     Agrilink shall have the right to sue for infringement of the Trademark on
Agrilink Products in its own name. Agrilink may settle any action or claim made
with regard to specific infringement on its rights under this license, at its
sole discretion and shall retain all proceeds including damages and royalties
past and future. Bakeries agrees to cooperate with Agrilink in any such suit,
including allowing itself to be named as a party and providing such assistance
to Agrilink as Agrilink may request. Bakeries’ cooperation is conditioned upon
Agrilink agreeing to advance or reimburse Bakeries for all expenses in
connection with rendering such assistance including, but not limited to, legal
expense. In the event that Agrilink becomes aware of any infringement as to
which it does not have the right to sue in its own name, it shall advise
Bakeries of the infringement and Bakeries shall have thirty (30) days to agree
with Agrilink as to the prosecution of the infringement, whether by civil action
or otherwise, and if Bakeries and Agrilink are unable to agree then Agrilink
shall have the right to sue for infringement in its own name as set forth
previously in this paragraph.

2

--------------------------------------------------------------------------------




10.     Agrilink shall not challenge or contest Bakeries’ right to the Trademark
in any form, except upon abandonment as described above. Agrilink shall not
challenge or contest any application for registration of the Trademark by
Bakeries with respect to products other than the Agrilink Products.


11.     If Agrilink breaches any of its material obligations under this
Agreement, then Bakeries may terminate this Agreement upon sixty (60) days prior
written notice, provided that Agrilink shall not have remedied its breach within
such sixty (60) day period.


12.     This Agreement is made and entered into by the parties in the State of
New York. This Agreement shall be interpreted according to the laws of the State
of New York, except as to those portions that are governed solely by federal
law, in which case such laws shall govern.


13.     Agrilink acknowledges that the Trademark and all rights therein and
goodwill pertaining thereto belong to Bakeries, that all rights resulting from
Agrilink’s use of the Trademark shall inure to the benefit of Bakeries. Bakeries
warrants that it is the owner of the Trademark and that to the best of Bakeries
knowledge this Agreement and the rights granted herein do not violate any other
parties’ rights or interests.


14.     This Agreement contains the entire Agreement between the parties
relating to the subject matter hereof, and all prior    proposals, discussions
or writings are superseded hereby. This Agreement may not be modified, except in
a writing signed by the parties.


15.     This Agreement creates no agency relationship between the parties hereto
and nothing contained herein shall be construed as to place the parties in the
relationship of partners or joint venturers. Neither party shall have the power
to obligate or bind the other party in any manner whatsoever. However, Agrilink
shall be considered a related company for the sole purpose of establishing
Trademark rights in Bakeries based on Agrilink’s use thereof.


16.     Upon termination of this Agreement for any reason, or transfer of rights
in the Trademark hereunder to Bakeries or to Agrilink, the party no longer using
the mark may dispose of any products covered by this Agreement which are on hand
or in process at the time of termination and for three months thereafter.


17.     All notices and statements to be given hereunder shall be given or made
at the respective addresses of the parties as set forth below, unless
notification of a change of address is given in writing.


To: Voila Bakeries Inc.                     To: Agrilink Foods, Inc.
65 Porter Avenue                      90 Linden Place
Brooklyn, NY 11237                      Rochester, NY 14625
Attn: William Solomon                  Attn: Ben Frega

3

--------------------------------------------------------------------------------




18.     Agrilink may assign its rights and obligations hereunder to its wholly
owned subsidiaries or affiliates including, but not limited to, Linden Oaks
Corporation, a Delaware corporation.


19.     Each of the parties hereby agrees to indemnify the other party and
undertakes to defend the other party against and hold the other party harmless
from any claims, suits, loss or damage sustained by the other party on account
of any action of the party under this Agreement.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as follows:
                                    
AGRILINK FOODS, INC
 
By: /s/ Ben Frega
       Ben Frega, V.P.
 
 
VOILA! BAKERIES, INC.


By: /s/ William J. Solomon
William J. Solomon, President
 
By: /s/ William J. Solomon
       William J. Solomon, President






4